DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number KR 10-2016-0098644, filed on 08/02/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 12/29/2020 appears to be acceptable.

Drawings
The drawings filed 12/29/2020 appears to be acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Anticipation:
Claims 1, 5-17 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. 10910333 B2 from the same inventor. 

Table 1

Instant application (17/137,283) claims
US Patent. 10910333 B2
Similar limitation claims
Claim 1
Claim 18
Claim 5
Claim 11
Claim 6
Claim 8
Claim 7
Claim 18
Claim 8
Claim 20
Claim 9
Claim 4
Claim 10
Claim 5, 20
Claim 11
Claim 20
Claim 12
Claim 20
Claim 13
Claim 9
Claim 14
Claim 10
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14



For the purpose of illustration, only claim 1 of the instant application is compared with claim 18 of the US Patent No. 10910333 B2 in the following table (underlining is used to indicate conflicting limitations):

Table 2
Instant application (17/137,283)
US Patent. 10910333 B2
1. A display device comprising:
a display panel comprising a base layer, a circuit layer disposed on the base layer, and a pad part comprising a plurality of pads disposed on the base layer; and
a driving chip disposed on the pad part and comprising a plurality of chip pads connected to the plurality of pads,
wherein:
the plurality of pads comprise:
a first pad having a first length; and
a second pad having a second length greater than the first length; and 
a third length of a first chip pad corresponding to the first pad among the plurality of chip pads is greater than the first length.
18. A display device comprising: a base layer; 
a circuit layer disposed on the base layer;
a pad part electrically connected to the circuit layer, disposed on the base layer, and comprising at least one alignment area and a connection area defined on a flat surface; and a driving chip disposed on the pad part and comprising a plurality of chip pads electrically connected to the circuit layer through the pad part, wherein:
the pad part comprises first pads disposed in the alignment area and second pads disposed in the connection area; and
a length of a first chip pad corresponding to the first pads among the plurality of chip
pads is greater than a length of each of the first pads in a plan view.



Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10910333 B2.

Regarding claim 2, US 10910333 B2 further teaches the display device of claim 1, wherein the plurality of pads are arranged in three rows (claim 2).

Regarding claims 3-4, US 10910333 B2 further teaches the display device of claim 2, wherein the first pad is disposed in a second row of the three rows and wherein the first pad is disposed in a third row of the three rows (claim 3).


Anticipation:
Claims 1, 5-10 and 12-17 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. 10410987 B2 from the same inventor. 





Table 1

Instant application (17/137,283) claims
US Patent. 10410987 B2
Similar limitation claims
Claim 1
Claim 1, 5-6, 15
Claim 5
Claim 11
Claim 6
Claim 8
Claim 7
Claim 1
Claim 8
Claim 17
Claim 9
Claim 18
Claim 10
Claim 5, 17 
Claim 12
Claim 17
Claim 13
Claim 9
Claim 14
Claim 10
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14





For the purpose of illustration, only claim 1 of the instant application is compared with claim 18 of the US Patent No. 10410987 B2 in the following table (underlining is used to indicate conflicting limitations):


Table 2
Instant application (17/137,283)
US Patent. 10410987 B2
1. A display device comprising:
a display panel comprising a base layer, a circuit layer disposed on the base layer, and a pad part comprising a plurality of pads disposed on the base layer; and
a driving chip disposed on the pad part and comprising a plurality of chip pads connected to the plurality of pads,
wherein:
the plurality of pads comprise:
a first pad having a first length; and
a second pad having a second length greater than the first length; and 
a third length of a first chip pad corresponding to the first pad among the plurality of chip pads is greater than the first length.
Claim 1. A display device comprising:
a display panel comprising a base layer, a circuit layer disposed on the base layer, and a pad part comprising a plurality of pads disposed on the base layer; and
a driving chip disposed on the pad part and comprising a plurality of chip pads, wherein the plurality of pads comprise:
a first pad having a smaller area than a corresponding chip pad among the plurality of chip pads and
a second pad electrically connected to the circuit layer.
Claim 5. The display device of claim 1, wherein each of the plurality of chip pads has a first width in a first direction and a second width in a second direction intersecting the first direction; and the first pad has a third width in the first direction and a fourth width in the second direction.
Claim 6. The display device of claim 5, wherein the first width is greater than the third width.
Claim 15 A display device comprising:
a display panel comprising a plurality of pads arranged in an MxN matrix form, where each of M and N are integers of 1 or more; and
a driving chip comprising a plurality of chip pads electrically coupled with the plurality of
pads,
wherein the plurality of pads comprise first pads having a smaller area than a corresponding chip pad among the plurality of chip pads and second pads having an area equal to or larger than an area of a corresponding chip pad among the plurality of chip pads.







Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10410987 B2 in view of Aoyagi et al. 

Regarding claim 11, US 10410987 B2 teaches all the limitations described in claim 1, 5-6, 15.
US 10410987 B2 further teach in claim 5-6, wherein: the first chip pad has a first width in a first direction defining the length of the first chip pad and a second width in a second direction intersecting the first direction; each of the first pads has a third width in the first direction defining the length of each of the first pads and a fourth width in the second direction; the first width is greater than the third width. 
But US 10410987 B2 are silent upon the provision of wherein the second width is equal to the fourth width 
However, Aoyagi et al. teaches a similar device, wherein the second width is less than the fourth width (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of US 10410987 B2 and Aoyagi et al. to include widths of the panel pads and chip pads according to the teachings of Aoyagi et al. with a motivation of achieving good contact. See Lee, ¶ 0010-0011. 

Claim Objections
Claim 13 is objected to because it lacks proper antecedent basis. The Examiner suggests the following amendments:
13. The display device of claim 1, wherein each of the plurality of chip pads has a rectangular shape. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-17 will be allowed after withdrawal of the double patenting rejection described above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 1, the prior arts do not teach 
a second pad having a second length greater than the first length; and a third length of a first chip pad corresponding to the first pad among the plurality of chip pads is greater than the first length.
Claims 2-17 will be allowed as they depend on the allowable independent claim 1.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection is related to the claimed novelty.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817